The plaintiff wife sought to recover damages for personal injuries resulting from a fall on the upper stairway of a two-family house. She had been a tenant on the top floor for about a year, and the negligence alleged was the failure of the landlords to furnish light on the stairway, which was claimed to be of a peculiarly dangerous construction. The plaintiff husband sued for loss of services. The complaint was dismissed at the close of plaintiffs’ case. Judgment affirmed, with costs. Ho opinion. Lazansky, P. J., Carswell, Johnston and Adel, JJ., concur; Close, J., dissents, votes to reverse the judgment and to grant a new trial upon the ground that on the facts disclosed the stairway upon which the accident occurred was a common way under the control of the landlord.